Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit

No. 03-2559

                          NICHOLAS DELAROSA,

                       Petitioner, Appellant,

                                     v.

      LYNN BISSONETTE; THOMAS F. REILLY, ATTORNEY GENERAL,

                       Respondents, Appellees.




                                  ERRATA


     On page 3, last paragraph, line 5, replace the phrase "in

previous months;" with the phrase "in a previous month;".